Christianoy J.:
I concur in the result at which my brethren have arrived, but I place my concurrence upon the single ground that Hess had no right to rely on the verbal information of the clerk, nor upon the memorandum of the delivery of the mortgage, entered in the .index; but was bound to examine the files. The names of the mortgagor and mortgagee had been properly entered in the book kept for that purpose when the mortgage was filed. This was an official entry, required by the statute, and it still remained there. The memorandum of its delivery to the mortgagee, entered opposite the names, ivas not required by the statute, and was but a private memorandum to enable the clerk to account for its absence: the purchaser therefore had no right to rely upon this, but only upon the original entry and the files.
I am not satisfied that a mortgagee has not the right at any time to take the chattel mortgage from the files and keep it himself, if he choose to run the risk of losing his security, as against subsequent purchasers and encumbrancers. The statute makes the mortgage constructive notice to purchasers &c., only in case the mortgagee shall file it. The filing therefore can only operate in his favor, and I can see no reason why he may not at any time *508renounce this benefit by withdrawing the mortgage from the files. But this is a point not involved in the case.

Judgment reversed.